Citation Nr: 1611398	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  09-05 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a breathing disability, claimed as asthma, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for alopecia areata.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to October 2006.  The Veteran's DD-214 confirms two tours in Iraq, from April 2003 to March 2004 and from January 2006 to August 2006. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded the appeal in February 2011, and remanded the issues listed on the title page of this decision in February 2014.  All issues other than the two claims listed on the title page of this decision have been resolved in the prior Board decisions or by a grant of the claim.  The Board notes that, during the pendency of this appeal, the Veteran's initial claims for service-connected have resulted in a combined disability evaluation of 50 percent from the day following his service discharge in October 2006, increased to a 90 percent rating from June 2010.  

In December 2010, the Veteran testified before the Board at a hearing.  In a November 2013 letter, the Veteran was advised that the Veterans Law Judge who conducted the hearing in 2010 was no longer employed by the Board.  The Veteran was asked if he wished to have another hearing.  38 C.F.R. § 20.707 (2015).  The Veteran did not respond to the letter within 30 days, and adjudication proceeded, resulting in the 2014 Board decision and remand.  

The Veteran's claims file is now wholly electronic.  




FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, a disability of breathing, manifested by shortness of breath, variously diagnosed as asthma or a restrictive lung disability, was manifested in service and chronically thereafter.  

2.  The Veteran's complaints of hair loss have been attributed to a known diagnosis, androgenic alopecia, also known as male-pattern baldness, and the medical opinions and evidence establish that he does not have alopecia areata.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a breathing disability manifested by shortness of breath, variously diagnosed as asthma or a restrictive lung disability, are met.  38 U.S.C.A. §§ 1110, 1111, 1113, 1117 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for alopecia areata are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he has a respiratory disability and alopecia areata as a result of his Persian Gulf service.  

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within a defined presumptive period), and the Veteran presently has the same condition.  Neither alopecia nor asthma is defined as a chronic disease for purposes of veterans' benefits administered by VA.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic diseases" in 38 C.F.R. § 3.303(b) is limited to chronic diseases listed at 38 C.F.R. § 3.309(a)).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. § 3.310.   The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service-connected disability.   Allen v. Brown, 7 Vet. App. 439 (1995). 

For Persian Gulf Veterans, service connection may also be established when there are objective indications of qualifying chronic disability that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  See 38 U.S.C.A. § 1117(a)(1)(A); 38 C.F.R. § 3.317(a).  The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1). 

For purposes of § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).  An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  See 38 C.F.R. § 3.317(a)(2).

A Veteran is competent to testify as to a condition within his knowledge and personal observation.   See Barr v. Nicholson, No. 04-0534 (Vet. App. June 15, 2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (finding Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

The Veteran incurred a head injury without loss of consciousness and sustained one IED impact without loss of consciousness during his first tour in the Persian Gulf.  The Veteran apparently contends that he sustained a second IED impact during his second tour in the Persian Gulf in 2006.  Since the Veteran served in combat, and his service treatment records for the period of service in 2006 during which he served in combat are not available, the Board assumes the accuracy of that contention.  

The official service personnel and treatment records, including a September 2006 Memorandum for the Commander of the troops to which the Veteran was attached, establish that the Veteran was hospitalized at Landstuhl Army Medical Center (LAMC) in August 2006.  No clinical records for the Veteran from this inpatient hospitalization have been located, even though, after other searches were unsuccessful, a request for the records was sent to LAMC.  

In fact, no service treatment records for the Veteran dated in 2006 have been located; brief personnel records dated in August 2006 and September 2006, related to his discharge in October 2006, are associated with the record.  The Board notes that the first request for the Veteran's service records was sent in June 2007, nearly 9 years ago.  

It is the Board's opinion that further Remand of the appeal, after nearly 9 years of searches for the missing records, would be fruitless.  

1.  Claim for service connection for respiratory disability

The Veteran contends he did not have shortness of breath prior to entering the military and that it started while he was deployed to Iraq after breathing "oil and smoke on the battlefield."  See July 2010 Statement in Support of Claim.  At his December 2010 hearing before the Board, the Veteran indicated he saw a medical provider in Iraq about his symptoms and that person told him he had asthma.  

The Veteran's statements that a diagnosis of a respiratory disability was assigned in service are not supported by the service medical records.  On his December 2004 post-deployment health assessment (after his first deployment), he denied having difficulty breathing and on his December 2005 pre-deployment health assessment (prior to his second deployment), there is no indication that he had asthma or shortness of breath. 

However, as noted above, no service treatment records (STRs) for 2006 are available.  Available personnel records reflect that the Veteran was treated on an inpatient basis in August 2006, but no records for that hospitalization, or for the eight months prior to that hospitalization, or for the remainder of the Veteran's service after that hospitalization, have been located.  There is no separation examination available.  In the absence of STRs for the period between January 2006 and October 2006, it is not possible to know whether the Veteran reported shortness of breath or other respiratory symptoms in service.  

The only evidence of the presence of asthmatic symptoms in service, other than the Veteran's own statements, appears as a penciled notation on an undated health questionnaire for dental treatment.

However, the Veteran's post-service records are consistent with his 2010 testimony that he was told of an asthma diagnosis prior to his service discharge.  Eight months after separation from service, in June 2007, the Veteran filed claims for service connection for several disabilities, including "asthma."  At the time he submitted the claim, the Veteran had not yet obtained post-service medical treatment.  Therefore, the fact that he listed "asthma" as a disability that was due to service supports the Veteran's statements that he was told of the diagnosis in service.  

A June 2007 VA outpatient clinical note reflects that the Veteran reported a history of "asthma, G6PD deficiency."  This report of medical history provided by the Veteran supports the Veteran's contention that these diagnoses were assigned during his service.  

In October 2007, about one year following his service discharge, the Veteran was afforded VA respiratory examination.  A pulmonary function test was normal.  Spirometry and lung volumes showed mild restrictive impairment.  The examiner concluded that there was no evidence of asthma.  The examiner declined to assign a diagnosis for the Veteran's complaints of shortness of breath.  

The Veteran sought emergency treatment in December 2007, and noted that the Veteran was using albuterol "for breathing."  An April 2008 list of medications provided by VA reflects that albuterol was prescribed in October 2007; such notation is not associated with the electronic record.  VA medications lists reflect that albuterol inhaler, every 6 hours, as needed, for breathing, was renewed in 2008, 2009, and 2010.  

Following the Board's February 2011 Remand, the Veteran underwent VA pulmonary examination in March 2011.  The Veteran reported a history of dyspnea, bronchiectasis, and asthma.  The examiner reviewed the claims file.  He opined that there was no evidence of asthma and assigned a diagnosis of "mild restrictive lung disease."  The examiner concluded that the Veteran's lung disease was "not related to events that occurred in military service."  The examiner explained that there were no STRs that indicated a chronic respiratory condition.  The examiner did not, however, note that he was aware that the Veteran's service treatment records were incomplete.  

In its January 2014 Decision and Remand, the Board directed that another attempt be made to obtain the Veteran's service treatment records from his second tour in Iraq, and a separation examination, if available, and that the Veteran be afforded another VA examination.  The Board's Remand specified that, if records of the Veteran's medical treatment in 2006 were not located, the examiner "should resolve the doubt in favor of the Veteran" and concede that the Veteran began to experience shortness of breath in service, as the Veteran had stated.

In a June 2014 medical opinion, the examiner again concluded that the Veteran's restrictive lung disease was less than likely related to events that occurred in military service, because it did not manifest in military service.  The examiner further concluded that the Veteran's complaint of shortness of breath was not consistent with restrictive lung disease that was diagnosed "incidentally" on spirometry.  The examiner noted that there was no radiographic evidence of intrinsic lung disease.  The examiner concluded that the Veteran's complaints of shortness of breath were not chronic.  The examiner concluded that the most likely etiology for the Veteran's restrictive lung disease was his obesity.  

The examiner's opinion does not disclose the basis for VA's use of albuterol to treat the Veteran, apparently beginning about one year and two weeks after the Veteran's service separation.  The examiner did not note that the Veteran's weight gain within the first year after his service separation, when the restrictive lung disease was first noted on spirometry, was apparently less than 25 pounds, based on the last note of the Veteran's weight in the available service treatment records, compared to the weight recorded on VA examination in October 2007.  

Finally, the examiner who provided the 2014 opinion failed to discuss the fact that service treatment records were incomplete, and did not include a separation examination, or any record from the Veteran's 2006 tour of duty in Iraq, or from an inpatient hospitalization in August 2006.  

Resolving reasonable doubt in the Veteran's favor, it appears that he first complained of some sort of breathing difficulty, which he described as shortness of breath, in service, and a diagnosis of asthma was assigned in service.  The Veteran's difficulty breathing continued following service, and within one year and two weeks following the Veteran's service, restrictive lung disease was found.  The medical evidence establishes that shortness of breath is not usually a symptom of restrictive lung disease and that the Veteran does not meet the criteria for a medical diagnosis of asthma.  

The record as a whole establishes that the Veteran manifested some difficulty breathing in service, as was told he had asthma.  The Veteran continued to have some symptoms of difficulty breathing after service, and albuterol was prescribed.  A mild restrictive lung disease was objectively present.  The medical evidence does not provide a comprehensive overview of the medical evidence and does not reconcile the various symptoms described by the Veteran or the chronic complaints for which a diagnosis of "asthma" was assigned.  Nevertheless, the Board is left with the definite impression that the Veteran developed "difficulty breathing" in service, and that symptom remained continuous in the year following his service and since that time.  

The Board finds that, resolving doubt in the Veteran's favor, he is entitled to service connection for a breathing disability, variously diagnosed as asthma and restrictive lung disease.   

2.  Claim for service connection for alopecia

The Veteran service treatment records reveal that he was treated for tinea versicolor of the trunk in September 2000.  No notation regarding the scalp or hair, other than a notation regarding an 18-mm scar (not present at induction) appears in the remainder of the Veteran's service treatment records.

The Veteran contends that he has alopecia (hair loss) secondary to wearing a helmet during service and being exposed to extreme heat.  He further contends that he is too young to have hair loss except for a reason related to service, and argues that no men in his family have male-pattern hair loss.  

The Veteran contends that he has alopecia areata.  Alopecia areata is defined as loss of hair in asymmetric patches, of unknown etiology, but possibly of autoimmune origin.  Stedman's Medical Dictionary 50 (27th ed. 2000).

On VA examination in October 2007, the examiner noted three areas of annular alopecia on the Veteran's scalp, each approximately 4 cm in size.  The examiner did not describe the locations of the areas of alopecia.  The examiner noted that there was no skin breakdown.  The examiner stated that alopecia was present, did not provide an opinion as to the nature, etiology, or onset of hair loss.  

A March 2008 VA treatment note assigned a diagnosis of androgenetic alopecia.  VA dermatology progress notes dated through 2014 include no diagnosis of alopecia areata, and provide no opinion as to the etiology or nature of the Veteran's hair loss; the Veteran was treated for lichen simplex on the left anterior shin, with a topical corticosteroid, in 2013.   

The reviewer who provided a July 2014 opinion noted that the Veteran apparently incurred a scar on the left eyebrow and a scalp scar, 18 mm in size, during his service.  The examiner noted that the only literature about occurrence of alopecia in Veterans of Operation Iraqi Freedom was information that individuals who were polytrauma casualties could suffer from occipital pressure ulcers which resulted in scarring or hair loss, and that daily hat use could decrease temporal hair, but did not result in alopecia.  

The examiner concluded that there was no evidence that the Veteran had a diagnosis of alopecia areata in service or after service, and concluded that there was no evidence that the Veteran developed alopecia as a result of his service.  

On examination in January 2015, the Veteran complained of itching of the scalp since service.  The examiner noted that lichenification of the scalp was present on objective examination.  The examiner, a dermatologist, assigned a diagnosis of androgenetic alopecia.  

In February 2015, the examining dermatologist provided an addendum that it was "unlikely" that service would have contributed 50 percent or more to the Veteran's likelihood of developing androgenetic alopecia (male-pattern baldness).  

In April 2015 a VA reviewer completed a VA examination report in the format required by the RO (DBQ format), noting that the report was completed with the approval and assistance of the examining dermatologist, who was not an approved VA examiner and therefore did not have access to the DBQ form.  The provider who completed the DBQ form noted review of the electronic VBMS records, the Veteran's VA clinical records (CPRS), and the claims file.  The reviewer stated that the Veteran had androgenic alopecia, or male-pattern baldness, which affected less than 1 percent of his total body surface area.  

Analysis

During a December 2007 telephone call, the Veteran reported that he was losing his hair from the top of his head.  He reported that it could not be male-pattern baldness because there was no family history.  

The Veteran seeks service connection for alopecia areata, a specific scalp disorder.  Unfortunately for the Veteran's claim, there is no diagnosis of alopecia areata by any examiner, provider, or reviewer during the pendency of this claim.  In the absence of a medical diagnosis of alopecia areata, service connection for alopecia areata is not authorized.

The Veteran does not contend that he was treated for male-pattern baldness in service, or that androgenic alopecia was present in service.  The Veteran does contend that he had an itchy scalp in service, as a result of use of helmets.  However, the medical evidence establishes that it is unlikely that the Veteran's service, or any incident thereof, such as use of helmets, caused or aggravated his current male-pattern baldness.  The Board notes that the opinion as expressed by the dermatologist is somewhat confusing, in that it states that "it is unlikely" that the Veteran's service "contributed" 50 percent or more to the Veteran's androgenic alopecia.  Ultimately, since the word "unlikely" precedes the entire statement as to likelihood of incurrence or aggravation of androgenic alopecia in service, the Board interprets this opinion as wholly unfavorable to a claim for service connection for alopecia other than alopecia areata.

The preponderance of the lay and medical evidence, including the Veteran's own lay statements, is against the claim for service connection for alopecia areata.  The evidence is also unfavorable to service connection for androgenic alopecia, but the Veteran has sought service connection only for alopecia areata, contending that androgenic alopecia is not presented.  It is more favorable to the Veteran to limit the scope of the adverse decision to the claim for alopecia areata.  Therefore, although the Board notes the unfavorable evidence regarding androgenic alopecia, this decision is limited to a denial of service connection for alopecia areata.  

The Board notes that the medical evidence suggests that the Veteran incurred a scar on his scalp (and a scar on the left eyebrow) during service, but it does not appear to the Board that the claim for service connection for alopecia areata includes a claim for service connection for a scar.  If the Veteran wishes to claim service connection for a scar or scars on the face and scalp, he should submit that claim to the RO.  

Duty to assist

Initially, the Board notes that, given the favorable determination herein, no further discussion is required as to VA's duties to the Veteran regarding the claim for service connection for a breathing disability, variously diagnosed.  

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was initially provided by a letter dated in August 2007.  The Veteran and his representative have not identified any notice deficiency.  No defect in notice is apparent from the record.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records were requested, and some were obtained.  Although the service treatment records obtained are not complete, the Veteran does not contend that alopecia was treated or diagnosed during his service.  His contention that he used a helmet in service and that he had an itchy scalp are assumed to be accurate, for purposes of this claim.  Under the circumstances, VA has no duty to examine the Veteran for purposes of this claim.

VA clinical records are associated with the electronic records.  VA opinions have been obtained.  The Veteran has not identified any non-VA treatment records.  No additional post-service clinical or non-clinical records that might be relevant to substantiate the claim for service connection for alopecia areata have been identified.  

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board again notes that the Veteran's official service medical records appear incomplete, and his personnel records may also be incomplete.  By law, if service department records relevant to the Veteran's claim for service connection for alopecia areata are obtained following this decision, VA will reconsider the claim denied herein as if this decision had not been made.  38 C.F.R. § 3.156(c).  Accordingly, there is no prejudice to the Veteran in adjudicating the appeal, should relevant service Department records be located after this decision is issued.

ORDER

The claim for service connection for a breathing disability manifested by shortness of breath, variously diagnosed as asthma and restrictive lung disease, is granted.

The claim for service connection for alopecia areata is denied.


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


